
	

115 S2004 IS: Combating the Opioid Epidemic Act
U.S. Senate
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2004
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2017
			Mr. Casey (for himself, Mr. Markey, Ms. Hassan, Mr. Heinrich, Mrs. Shaheen, Mr. Kaine, Mrs. Feinstein, Ms. Klobuchar, Mr. Franken, Mr. King, Ms. Baldwin, Ms. Warren, Mr. Brown, Mr. Menendez, Ms. Harris, Mr. Udall, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To increase funding for the State response to the opioid misuse crisis and to provide funding for
			 research on addiction and pain related to the substance misuse crisis.
	
	
		1.Short title
 This Act may be cited as the Combating the Opioid Epidemic Act.
		2.Additional funding for the State response
 (a)FundingSection 1003 of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) is amended—
 (1)in subsection (a), by striking under subsection (b) and inserting under subsection (b)(3) and the appropriations under subsection (b)(4); (2)in subsection (b), by adding at the end the following:
					
 (4)Additional appropriationsIn addition to the amounts transferred to the Account under paragraph (2)(A), there are authorized to be appropriated, and there are appropriated, to the Secretary, out of monies in the Treasury not otherwise obligated, $4,474,800,000 for each of fiscal years 2018 through 2027, to carry out the grant program described in subsection (c). Such funds shall remain available until expended.; and
 (3)by striking subsection (f). (b)ActivitiesSection 1003(c)(1) of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) is amended—
 (1)by redesignating subparagraph (E) as subparagraph (G); and (2)by inserting after subparagraph (D) the following:
					
 (E)Detection, surveillance, and treatment of co-occurring infections associated with the opioid epidemic, including hepatitis C and HIV.
 (F)Surveillance, data collection, and timely and consistent reporting on the number of opioid overdose deaths, including the incidence and prevalence of co-occurring infections and toxicology reporting on the number of deaths where fentanyl or other illicit opioid analogs were detected..
				3.Grants for research on addiction and pain
 (a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall use any funds appropriated under subsection (b) to award grants for the purpose of conducting research on addiction and pain related to substance misuse. The Secretary, acting through the Director of the National Institutes of Health, shall determine the amount of each grant awarded under this section.
 (b)AppropriationsThere are authorized to be appropriated, and there are appropriated, to the Secretary, out of monies in the Treasury not otherwise obligated, $50,400,000 for each of fiscal years 2018 through 2022, to carry out the grant program described in subsection (a). Such funds shall remain available until expended.
			
